Hobinson, J.
(concurring). This is an action to foreclose a mortgage dated August 18, 1915, made to tbe plaintiff by Charles P. Smith and wife, who then owned tbe land described in tbe complaint. On August 20, 1915, tbe mortgage was recorded in tbe office of tbe register of deeds, Traill county. It was made to secure $467.65 on October 1, 1915. No part of tbe mortgage debt was paid, excepting $90 on August 27, 1915. After tbe making of tbe mortgage, to wit, on September 6, 1915, tbe mortgagor conveyed tbe land to defendant, subject to all mortgages of record in tbe office of tbe register of deeds.
Defendant Wilhelmson admits tbat be owns tbe land, and alleges tbat tbe plaintiff bas been guilty of laches by not sooner commencing tbe action. Tbe answer does not plead payment or show any defense to tbe action. On tbe trial it appeared tbat plaintiff bad given a satisfaction of mortgage, which was recorded, and, for tbat reason, judgment was given tbat tbe action be dismissed. Tbe satisfaction is dated June 2, 1916, and recorded on tbe same day at 1:15 p. m. Tbe action was commenced on March 11, 1919, and tbe case tried in July, 1919. Defendant swears tbat be never paid tbe mortgage, and be knew nothing of tbe satisfaction until “a year agotbat is, a year before July, 1919. Hence it is certain tbat defendant was not deceived or injured by tbe satisfaction. He did not make payment relying on it, and there is no claim tbat be made payment. And there is no plea of payment, which is an affirmative defense.
Hnder tbe evidence and tbe facts, it is sheer nonsense for defendant to talk of laches, tbe failure of plaintiff to demand payment, or to demand a cancelation of tbe satisfaction; or a failure to bring a personal action against him. There is no pretense tbat defendant is liable to a personal judgment. Tbe plaintiff bas no cause of action, except for *376the foreclosure of his mortgage. But defendant claims that he was taken by surprise by reason of the court granting his motion for judgment before he had offered any evidence, and hence he wants to have the case remanded for a new trial, or the taking of additional testimony ; but the plaintiff and the defendant do both testify that there was. no payment, and so it seems there can be no possible defense to the action, and, on the answer and the record as it stands, it does not appear-that the defendant has a possible defense, and he should not blame the court for granting his motion for judgment. If he did not care for judgment, he should not have made the motion, and it does appear that, the motion was argued by both counsel and deliberately decided, and that it was no surprise to the defendant. Hence the judgment should be reversed, with costs, and directions to enter a judgment in favor of the plaintiff, as demanded in the complaint. But if counsel for defendant conclude to move for a rehearing, he may serve and file, as part of the motion, a verified answer showing a good and meritorious defense, and may show how he was injured or prevented from maintaining his defense.
Judgment reversed.